Citation Nr: 0940307	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post exploratory laparotomy for perforation of colon 
secondary to colonoscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted compensation under the provisions of 
38 U.S.C.A. § 1151.  The RO granted the Veteran a temporary 
100 percent evaluation from July 28, 2005 based on surgical 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
The evaluation was reduced to the noncompensable level 
effective October 1, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment that is not the result of 
his own willful misconduct, and the injury or aggravation 
results in additional disability, then compensation shall be 
awarded in the same manner as if the additional disability 
were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a) 
(2009).  In the present case, such an award has been made for 
status post exploratory laparotomy for perforation of colon 
secondary to colonoscopy, and the Veteran now appeals the 
noncompensable evaluation he was assigned.

In 1985 the Veteran was diagnosed with colon cancer.  He 
underwent an exploratory laparatomy with excision of the 
distal colon cancer and excision of the anus and rectum.  As 
a result, the Veteran has had to use a colostomy bag since 
that time, and he has not had any recurrence of the colon 
cancer.  VA treatment records show that in April 2005 the 
Veteran reported that he usually had no abdominal pain, 
nausea and vomiting, acid reflux or pyrosus, or odynophagia 
or dysphagia.  At times the Veteran would have vomiting, 
diarrhea and abdominal discomfort if he ate a large meal.  VA 
treatment notes further indicate that during a colonoscopy in 
July 2005 his colon was perforated.  When the Veteran was 
discharged in August 2005 after repair of the perforation, he 
was instructed to not lift anything greater than 15 pounds 
for six weeks and that he could eat his regular diet.

In October 2006 the Veteran had a VA examination at which it 
was noted that his bowel habits were unchanged after the 
colon perforation.  He did not have chronic diarrhea, 
abdominal pain or weight loss.

The Veteran had another VA examination in May 2007 at which 
he reported left lower abdominal quadrant pain with 
distension when he over ate.  He also had diarrhea every 
other month for which he took Imodium AD.  The Veteran denied 
incontinence of the bowels or bladder, weakness, signs of 
internal bleeding, sign septicemia or weight loss.  His 
course had been stable since onset and he was not receiving 
any treatment.  The examiner noted that there was a mild 
effect on the Veteran's traveling, bathing, dressing, 
toileting and grooming.  There was a moderate effect on 
chores, shopping, recreation or feeding, and the Veteran was 
prevented from participating in exercise and sports.  It is 
not clear from the record whether the examiner was basing her 
opinion of the Veteran's limitations only on the effects of 
the July 2005 colon perforation or whether she was also 
including limitations resulting from the 1985 surgery for 
colon cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	With the authorization provided by the 
Veteran, the RO should attempt to obtain any 
additional evidence not of record which 
pertains to the claim for entitlement to an 
initial compensable evaluation for status post 
exploratory laparotomy for perforation of 
colon secondary to colonoscopy.  The RO should 
also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	If she is available, the RO should request an 
examination report addendum from the May 2007 
VA examiner.  The claims file, to include this 
Remand, must be made available to the 
examiner, and the addendum should include 
discussion of the Veteran's documented medical 
history and contentions regarding the symptoms 
due to the perforation of his colon.  The 
addendum should  state to what extent the 
limitations in usual daily activities 
described in the May 2007 examination report 
are due to the July 2005 colon perforation and 
to what extent they are due to the 1985 
surgery for colon cancer.   If the May 2007 VA 
examiner is not available, the RO should 
request that another practitioner review the 
Veteran's claims file.  If further examination 
of the Veteran is required in order to make 
such opinion, the Veteran should be scheduled 
for examination.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim for an initial 
compensable evaluation for status post 
exploratory laparotomy for perforation 
of colon secondary to colonoscopy.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



